DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-21 are still pending
No claims have been amended
Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. The reason being that, the arguments fail to give a full description/interpretation of the prior art. Applicant gives a narrow interpretation of connections, whereas the broadest reasonable interpretation of connections includes direct and indirect connections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6,8, 9-13,15, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahne Adam (International Patent Publication #WO2016061476; previously cited; translation provided by the examiner; hereinafter Ahne) in view of Wise et al. (United States Patent #5352938; previously cited; hereinafter Wise).
Ahne teaches a system (abstract describes a system), comprising: 
a conditioning circuit (fig.2 and par.24 teaches authentication circuit #218 as the conditioning circuit comprising an analog-to-digital converter; a conditioning circuit is a circuit that converts analog signals to digital signals in order to prepare them for the next part of a processing phase); 
a first resistor connected to a first pin of the conditioning circuit (fig.2 #122 and par.17 and 19 teach 1st resistor connected to a 1st pin of the conditioning circuit); 
a second resistor connected to a second pin of the conditioning circuit (par.20 discloses 2nd resistor connected to conditioning circuit; fig 2 shows 2nd resistor 126 connected to a 2nd pin of the circuit; applicant is correct in asserting that the 2nd resistor 126 isn’t directly connected, however it is still indirectly connected through 106 to the 2nd pin(116) of 218);
wherein the conditioning circuit is configured to: 
   determine a first resistance value of the first resistor (par.20 teaches determining the value 1st resistor 122); 
   determine a second resistance value of the second resistor (par.20 teaches determining the value 2nd resistor 126); and 
   determine a set of addresses based upon a combination of the first resistance value and the second resistance value (par.20 teaches determining a set of communication addresses based on source resistors 122 and 126).
Ahne doesn’t teach a first measurement sensor connected to the conditioning circuit; and a second measurement sensor connected to the conditioning circuit; and
for the first measurement sensor and the second measurement sensor

Wise does teach 
(fig.1 shows sensors 14a connected to converter circuit 16a); and 
a second measurement sensor connected to the conditioning circuit (fig.1 shows sensors 14c connected to converter circuit 16c); and
for the first measurement sensor and the second measurement sensor (fig.1 shows 1st sensor 14a and 2nd second sensor 14b)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Ahne to include the teachings of Wise; which would provide an improved conditioning circuit capable of limiting voltage ranges and reducing the effect of common mode noise as disclosed by Wise (col.2 lines 19-21).

Regarding claim 2, Ahne in view of Wise teaches the system of Claim 1, wherein the conditioning circuit is further configured to assign unique addresses for each of the first measurement sensor and the second measurement from the set of addresses (Ahne par.18 teaches unique addresses).  

Regarding claim 3, Ahne in view of Wise teaches the system of Claim 2, wherein the conditioning circuit is further configured to assign unique addresses (Ahne par.18 teaches unique addresses) for each of the first measurement sensor and the second measurement from the set of addresses, including: 
a first assignment of a first pin of the conditioning circuit to the first measurement sensor (Wise fig.2a shows sensor 14 from sensor 14a in fig.1 assigned to the circuit of converter 16a; sensors connected/integrated within circuits are done so using pins; thus implying the connection has an assigned communication address); and 
a second assignment of a second pin of the conditioning circuit to the second measurement sensor (Wise fig.2a shows sensor 14 from sensor 14b in fig.1 assigned to the circuit of converter 16b; sensors connected/integrated within circuits are done so using pins; thus implying the connection has an assigned communication address; fig.2a shows sensor 14 from second sensor 14b (from fig.1) having two terminals implying the circuit has connecting means, i.e. pins, for the terminals. Thus the second pin of the circuit is the 2nd connection of sensor 14).

Regarding claim 4, Ahne in view of Wise teaches the system of Claim 2, wherein the conditioning circuit is further configured to assign unique addresses (Ahne par.18 teaches unique addresses) for each of the first measurement sensor and the second measurement from the set of addresses, including: 
a first assignment of a first pin of the conditioning circuit to a first terminal of the first measurement sensor (Wise fig.2a shows sensor 14 from sensor 14a in fig.1 assigned to the circuit of converter 16a; sensors connected/integrated within circuits are done so using pins, thus implying the connection has an assigned communication address; the connection is made through one of two terminals of sensor 14a); 
a second assignment of a second pin of the conditioning circuit to a first terminal of the second measurement sensor (Wise fig.2a shows sensor 14 from sensor 14b in fig.1 assigned to the circuit of converter 16b; sensors connected/integrated within circuits are done so using pins; thus implying the connection has an assigned communication address; fig.2a shows sensor 14 from second sensor 14b (from fig.1) having two terminals implying the circuit has connecting means, i.e. pins, for the terminals. Thus the second pin of the circuit is the 2nd connection of sensor 14. The connection is made through one of two terminals of sensor 14b); 
a third assignment of the first pin of the conditioning circuit to a second terminal of the first measurement sensor (Wise fig.2a shows sensor 14 from sensor 14a in fig.1 assigned to the circuit of converter 16a; sensors connected/integrated within circuits are done so using pins, thus implying the connection has an assigned communication address; the connection is made through second of the two terminals of sensor 14a); and 
a fourth assignment of the second pin of the conditioning circuit to a second terminal of the second measurement sensor (Wise fig.2a shows sensor 14 from sensor 14b in fig.1 assigned to the circuit of converter 16b; sensors connected/integrated within circuits are done so using pins; thus implying the connection has an assigned communication address; fig.2a shows sensor 14 from second sensor 14b (from fig.1) having two terminals implying the circuit has connecting means, i.e. pins, for the terminals. Thus the second pin of the circuit is the 2nd connection of sensor 14. The connection is made through second of two terminals of sensor 14b).

Regarding claim 5, Ahne in view of Wise teaches the system of Claim 1, wherein the conditioning circuit is further configured to periodically store measurements from the first measurement sensor and the second measurement sensor (Wise Col.3 ln.8-18 teaches storing the signals/measurements periodically; frequency is inversely related to the period).

Regarding claim 6, Ahne in view of Wise teaches the system of Claim 1, wherein the conditioning circuit is further configured to: 
compare a first measurement from the first measurement sensor against a first threshold (Wise Col.1 ln.39-42 teach comparing signals (which are measurements) from sensors to voltage thresholds; fig.1 shows multiple sensors 14); 
compare a second measurement from the second measurement sensor against a second threshold (Wise Col.1 ln.39-42 teach comparing signals (which are measurements) from sensors to voltage thresholds; fig.1 shows multiple sensors 14); and 
(Wise col.6 ln.22-37 teaches a measurement monitoring process with an alerting function being the peak detection and the output held constant until signal drops back within threshold range).

Regarding claim 8, Ahne in view of Wise teaches an apparatus, comprising: 
a plurality of input and output pins (Ahne fig.2 shows ASIC 102 and an integrated circuit 218 each having a plurality of input and output pins); and 
a conditioning circuit (Ahne fig.2 and par.24 teaches authentication circuit #218 as the conditioning circuit comprising an analog-to-digital converter; a conditioning circuit is a circuit that converts analog signals to digital signals in order to prepare them for the next part of a processing phase) configured to:
determine a first resistance value of a first resistor connected to a first pin of the input and output pins (Ahne par.20 teaches determining the value 1st resistor 122; resistor 122 is connected to ADC pin of circuit 218); 
determine a second resistance value of a second resistor connected to a second pin of the input and output pins (Ahne par.20 teaches determining the value 2nd resistor 126; fig 2 shows 2nd resistor 126 connected to a 2nd pin of the circuit; applicant is correct in asserting that the 2nd resistor 126 isn’t directly connected, however it is still indirectly connected through 106 to the 2nd pin(116) of 218); and 
determine a set of addresses (Ahne par.20 teaches determining a set of communication addresses) for a first measurement sensor and a second measurement sensor (Wise fig.1 shows 1st sensor 14a and 2nd sensor 14c) based upon a combination of the first resistance value and the second resistance value (Ahne par.20 teaches determining a set of communication addresses based on source resistors 122 and 126), the first measurement sensor and the second measurement sensor connected to the conditioning circuit through the input and output pins (Wise fig.1 shows 1st and 2nd sensor 14a and 14b connected to the conditioning circuit; sensors are  implemented/integrated in circuits through the use of pins).

Regarding claim 9, Ahne in view of Wise teaches the apparatus of Claim 8, wherein the conditioning circuit is further configured to assign unique addresses for each of the first measurement sensor and the second measurement from the set of addresses (Ahne par.18 teaches unique addresses).

Regarding claim 10, Ahne in view of Wise teaches the apparatus of Claim 9, wherein the conditioning circuit is further configured to assign unique addresses (Ahne par.18 teaches unique addresses) for each of the first measurement sensor and the second measurement from the set of addresses, including: 
a first assignment of a first pin of the input and output pins to the first measurement sensor (Wise fig.2a shows sensor 14 from sensor 14a in fig.1 assigned to the circuit of converter 16a; sensors connected/integrated within circuits are done so using input and output pins; thus implying the connection has an assigned communication address); and 
a second assignment of a second pin of the input and output pins to the second measurement sensor (Wise fig.2a shows sensor 14 from sensor 14b in fig.1 assigned to the circuit of converter 16b; sensors connected/integrated within circuits are done so using input and output pins; thus implying the connection has an assigned communication address; fig.2a shows sensor 14 from second sensor 14b (from fig.1) having two terminals implying the circuit has connecting means, i.e. pins, for the terminals. Thus, the second pin of the circuit is the 2nd connection of sensor 14).

Regarding claim 11, Ahne in view of Wise teaches the apparatus of Claim 9, wherein the conditioning circuit is further configured to assign unique addresses for each of the first measurement sensor and the second measurement from the set of addresses, including: 
a first assignment of a first pin of the input and output pins to a first terminal of the first measurement sensor (Wise fig.2a shows sensor 14 from sensor 14a in fig.1 assigned to the circuit of converter 16a; sensors connected/integrated within circuits are done so using input and output pins, thus implying the connection has an assigned communication address; the connection is made through one of two terminals of sensor 14a); 
a second assignment of a second pin of the input and output pins to a first terminal of the second measurement sensor (Wise fig.2a shows sensor 14 from sensor 14b in fig.1 assigned to the circuit of converter 16b; sensors connected/integrated within circuits are done so using input and output pins; thus implying the connection has an assigned communication address; fig.2a shows sensor 14 from second sensor 14b (from fig.1) having two terminals implying the circuit has connecting means, i.e. pins, for the terminals. Thus the second pin of the circuit is the 2nd connection of sensor 14. The connection is made through one of two terminals of sensor 14b); 
a third assignment of the first pin of the input and output pins to a second terminal of the first measurement sensor (Wise fig.2a shows sensor 14 from sensor 14a in fig.1 assigned to the circuit of converter 16a; sensors connected/integrated within circuits are done so using input and output pins, thus implying the connection has an assigned communication address; the connection is made through second of the two terminals of sensor 14a); and 
(Wise fig.2a shows sensor 14 from sensor 14b in fig.1 assigned to the circuit of converter 16b; sensors connected/integrated within circuits are done so using input and output pins; thus implying the connection has an assigned communication address; fig.2a shows sensor 14 from second sensor 14b (from fig.1) having two terminals implying the circuit has connecting means, i.e. pins, for the terminals. Thus the second pin of the circuit is the 2nd connection of sensor 14. The connection is made through second of two terminals of sensor 14b).
Regarding claim 12, Ahne in view of Wise teaches the apparatus of Claim 8, wherein the conditioning circuit is further configured to periodically store measurements from the first measurement sensor and the second measurement sensor (Wise Col.3 ln.8-18 teaches storing the signals/measurements periodically; frequency is inversely related to the period).

Regarding claim 13, Ahne in view of Wise teaches the apparatus of Claim 8, wherein the conditioning circuit is further configured to: 
compare a first measurement from the first measurement sensor against a first threshold (Wise Col.1 ln.39-42 teach comparing signals (which are measurements) from sensors to voltage thresholds; fig.1 shows multiple sensors 14); 
compare a second measurement from the second measurement sensor against a second threshold (Wise Col.1 ln.39-42 teach comparing signals (which are measurements) from sensors to voltage thresholds; fig.1 shows multiple sensors 14); and 
if the first measurement exceeds the first threshold or the second measurement exceeds the second threshold, issue an alert to a measurement monitoring process (Wise col.6 ln.22-37 teaches a measurement monitoring process with an alerting function being the peak detection and the output held constant until signal drops back within threshold range).
Regarding claim 15, Ahne in view of Wise teaches a method, comprising: 
determining a first resistance value of a first resistor connected to a first pin (Ahne par.20 teaches determining the value 1st resistor 122; resistor 122 is connected to ADC pin of circuit 218) of input and output pins of a conditioning circuit (Ahne fig.2 and par.24 teaches authentication circuit #218 as the conditioning circuit comprising  an analog-to-digital converter; a conditioning circuit is a circuit that converts analog signals to digital signals in order to prepare them for the next part of a processing phase); 
determining a second resistance value of a second resistor connected to a second pin (Ahne par.20 teaches determining the value 2nd resistor 126; fig 2 shows 2nd resistor 126 connected to a 2nd pin of the circuit; applicant is correct in asserting that the 2nd resistor 126 isn’t directly connected, however it is still indirectly connected through 106 to the 2nd pin(116) of 218) of input and output pins of a conditioning circuit (Ahne fig.2 and par.24 teaches authentication circuit #218 as the conditioning circuit comprising  an analog-to-digital converter; a conditioning circuit is a circuit that converts analog signals to digital signals in order to prepare them for the next part of a processing phase); and 
determining a set of addresses (Ahne par.20 teaches determining a set of communication addresses) for a first measurement sensor and a second measurement sensor (Wise fig.1 shows 1st sensor 14a and 2nd sensor 14b) based upon a combination of the first resistance value and the second resistance value (Ahne par.20 teaches determining a set of communication addresses based on source resistors 122 and 126), the first measurement sensor and the second measurement sensor connected to the conditioning circuit through the input and output pins (Wise fig.1 shows 1st and 2nd sensor 14a and 14b connected to the conditioning circuit; sensors are implemented/integrated in circuits through the use of pins).

Regarding claim 16, Ahne in view of Wise teaches the method of Claim 15, further comprising assigning unique addresses for each of the first measurement sensor and the second measurement from the set of addresses (Ahne par.18 teaches unique addresses).

Regarding claim 17, Ahne in view of Wise teaches the method of Claim 16, further comprising assigning unique addresses (Ahne par.18 teaches unique addresses) for each of the first measurement sensor and the second measurement from the set of addresses, including: 
a first assignment of a first pin of the input and output pins to the first measurement sensor (Wise fig.2a shows sensor 14 from sensor 14a in fig.1 assigned to the circuit of converter 16a; sensors connected/integrated within circuits are done so using input and output pins; thus implying the connection has an assigned communication address); and 
a second assignment of a second pin of the input and output pins to the second measurement sensor (Wise fig.2a shows sensor 14 from sensor 14b in fig.1 assigned to the circuit of converter 16b; sensors connected/integrated within circuits are done so using input and output pins; thus implying the connection has an assigned communication address; fig.2a shows sensor 14 from second sensor 14b (from fig.1) having two terminals implying the circuit has connecting means, i.e. pins, for the terminals. Thus the second pin of the circuit is the 2nd connection of sensor 14).

Regarding claim 18, Wise in view of Ahne teaches the method of Claim 16, further comprising assigning unique addresses (Ahne par.18 teaches unique addresses) for each 
making a first assignment of a first pin of the input and output pins to a first terminal of the first measurement sensor (Wise fig.2a shows sensor 14 from sensor 14a in fig.1 assigned to the circuit of converter 16a; sensors connected/integrated within circuits are done so using input and output pins, thus implying the connection has an assigned communication address; the connection is made through one of two terminals of sensor 14a); 
making a second assignment of a second pin of the input and output pins to a first terminal of the second measurement sensor (Wise fig.2a shows sensor 14 from sensor 14b in fig.1 assigned to the circuit of converter 16b; sensors connected/integrated within circuits are done so using input and output pins; thus implying the connection has an assigned communication address; fig.2a shows sensor 14 from second sensor 14b (from fig.1) having two terminals implying the circuit has connecting means, i.e. pins, for the terminals. Thus the second pin of the circuit is the 2nd connection of sensor 14. The connection is made through one of two terminals of sensor 14b); 
making a third assignment of the first pin of the input and output pins to a second terminal of the first measurement sensor (Wise fig.2a shows sensor 14 from sensor 14a in fig.1 assigned to the circuit of converter 16a; sensors connected/integrated within circuits are done so using input and output pins, thus implying the connection has an assigned communication address; the connection is made through second of the two terminals of sensor 14a); and 
making a fourth assignment of the second pin of the input and output pins to a second terminal of the second measurement sensor (Wise fig.2a shows sensor 14 from sensor 14b in fig.1 assigned to the circuit of converter 16b; sensors connected/integrated within circuits are done so using input and output pins; thus implying the connection has an assigned communication address; fig.2a shows sensor 14 from second sensor 14b (from fig.1) having two terminals implying the circuit has connecting means, i.e. pins, for the terminals. Thus the second pin of the circuit is the 2nd connection of sensor 14. The connection is made through second of two terminals of sensor 14b).

Regarding claim 19, Ahne in view of Wise teaches the method of Claim 15, further comprising periodically storing measurements from the first measurement sensor and the second measurement sensor (Wise Col.3 ln.8-18 teaches storing the signals/measurements periodically; frequency is inversely related to the period).

Regarding claim 20, Ahne in view of Wise teaches the method of Claim 15, further comprising: 
comparing a first measurement from the first measurement sensor against a first threshold (Wise Col.1 ln.39-42 teach comparing signals (which are measurements) from sensors to voltage thresholds; fig.1 shows multiple sensors 14); 
comparing a second measurement from the second measurement sensor against a second threshold (Wise Col.1 ln.39-42 teach comparing signals (which are measurements) from sensors to voltage thresholds; fig.1 shows multiple sensors 14); and 
if the first measurement exceeds the first threshold or the second measurement exceeds the second threshold, issuing an alert to a measurement monitoring process (Wise col.6 ln.22-37 teaches a measurement monitoring process with an alerting function being the peak detection and the output held constant until signal drops back within threshold range).

Claim 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ahne Adam (International Patent Publication #WO2016061476; translation provided by the examiner; previously cited; hereinafter Ahne) in view of Wise et al. (United States Patent #5352938; previously cited; hereinafter Wise) and further in view of Mays, II; Ford Chapman (United States Patent #6392372; previously cited; hereinafter Mays).
Regarding claim 7, Ahne in view of Wise teaches the system of Claim 1, but fails to teach wherein the conditioning circuit is further configured to: receive a query for a first address, the first address included in the set of addresses, from a host; and provide a measurement status of the first measurement sensor using an association of the first address with the first measurement sensor.
Mays does teach wherein the conditioning circuit is further configured to: 
receive a query (col.5 ln.21-26 teach communication port responding to queries from host processor, meaning it received it before responding) for a first address, the first address included in the set of addresses, from a host (col.12 ln.60-65 teach a first address and a host); and 
provide a measurement status (col.14 ln 18-20 teach providing current measurement status) of the first measurement sensor using an association of the first address with the first measurement sensor (col.12 ln 60-65 teach association of address and data from sensor).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Ahne in view of Wise to include the teachings of Mays; which would provide an improved method for protecting the temperature of a system as disclosed by Mays (Col.2 ln.22).

Ahne in view of Wise teaches the apparatus of Claim 8, but fails to teach wherein the conditioning circuit is further configured to: receive a query for a first address, the first address included in the set of addresses, from a host; and provide a measurement status of the first measurement sensor using an association of the first address with the first measurement sensor. 
Mays does teach wherein the conditioning circuit is further configured to: 
receive a query (col.5 ln.21-26 teach communication port responding to queries from host processor, meaning it received it before responding) for a first address, the first address included in the set of addresses, from a host (col.12 ln.60-65 teach a first address and a host); and 
provide a measurement status (col.14 ln 18-20 teach providing current measurement status) of the first measurement sensor using an association of the first address with the first measurement sensor (col.12 ln 60-65 teach association of address and data from sensor).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Ahne in view of Wise to include the teachings of Mays; which would provide an improved method for protecting the temperature of a system as disclosed by Mays (Col.2 ln.22).

Regarding claim 21, Ahne in view of Wise teaches the method of Claim 15, but fails to teach further comprising: receiving a query for a first address, the first address included in the set of addresses, from a host; and providing a measurement status of the first measurement sensor using an association of the first address with the first measurement sensor.
Mays does teach further comprising: 
receiving a query (col.5 ln.21-26 teach communication port responding to queries from host processor, meaning it received it before responding) for a first (col.12 ln.60-65 teach a first address and a host); and 
providing a measurement status (col.14 ln 18-20 teach providing current measurement status) of the first measurement sensor using an association of the first address with the first measurement sensor (col.12 ln 60-65 teach association of address and data from sensor).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Ahne in view of Wise to include the teachings of Mays; which would provide an improved method for protecting the temperature of a system as disclosed by Mays (Col.2 ln.22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
United States Patent #4933633 Allgood; Marvin D. is a Computer controlled energy monitoring system that uses an analog-to-digital converter(thus making it a conditioning circuit), numerous sensors and resistors, and communication channels.
United States Patent #4858615 Meinema; Ate. J. is a Catheter sensor and memory unit that uses a conditioning circuit along with sensors that is capable of determining addresses.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867